Citation Nr: 0724375	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  01-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of right tibia fracture.

2.  Entitlement to service connection for residuals of a left 
leg stress fracture.

3.  Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 through March 
1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The veteran has since 
relocated and the Montgomery, Alabama, RO currently maintains 
the veteran's claims.

The Board notes that since its October 2004 remand, service 
connection was granted for right leg paresthesia.  See 
September 2006 rating decision.  As such, this issue is no 
longer before the Board.  The remaining issues are now before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
to his right tibia are not manifested by either malunion or 
nonunion of the bone; there is no documented fracture 
deformity.

2.  There is no competent medical evidence to show that the 
veteran has currently diagnosed residuals of a left leg 
stress fracture.

3.  There is no competent medical evidence to show that the 
veteran has currently diagnosed dysthymia.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
residuals of right tibia fracture are not met.  38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2006).

2.  The criteria for service connection for residuals of a 
left leg stress fracture are not met.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

3.  The criteria for service connection for dysthymia are not 
met.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensable Rating
The veteran is seeking a compensable rating for his service-
connected residuals of a fracture to his right tibia.  This 
appeal stems from the noncompensable rating assigned with the 
initial grant of service connection in February 2000.  
Evidence to be considered in the appeal of an initial rating 
is not limited to that reflecting the then current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
A disability must be considered in the context of the whole 
recorded history.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The disability at issue in this 
appeal is most appropriately rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5262, which rates impairment of the 
tibia and fibula.  Under DC 5262, a 10 percent rating is 
warranted when the evidence of record shows malunion of the 
veteran's tibia with slight knee or ankle disability; a 20 
percent rating with moderate knee or ankle disability; and 30 
percent with marked knee or ankle disability.  Evidence 
showing nonunion of the tibia, with loose motion, requiring a 
brace, would warrant a 40 percent rating.  38 C.F.R. § 4.71a, 
DC 5262.

The bulk of the medical evidence in the veteran's claims 
folder surrounds the neurological damage to the veteran's 
right leg, as well as the orthopedic treatment of both knees.  
These disabilities are rated separately, and are not under 
appeal at this time.  The question in this case is limited to 
whether there is malunion of the bone as a result of the 
veteran's service-connected fractured right tibia.

An August 1999 VA x-ray of the right lower leg did not reveal 
evidence of fracture, dislocation or bony destruction.  
Calcification was seen between the tibia and fibula, which 
the radiologist suspected was "probably an old healed 
fracture of the mid fibula."  The accompanying VA 
examination report contains no discussion of residual 
disabilities associated with the fractured tibia other than a 
general notation in the diagnosis, as follows:  "There is 
history of stress fractures of both legs and status post 
right tibia fracture."  There is no indication of malunion 
or nonunion of the bone in this report or the x-ray.  Nor do 
the outpatient treatment reports throughout the course of 
this appeal show residuals of the fracture.  

Following the October 2004 Board remand, the veteran was 
afforded another VA examination.  The March 2006 VA 
examination included both an analysis of the veteran's bones, 
as well as his neurological disorders.  Symptoms surrounding 
the veteran's right leg were described as numbness of the 
anterior aspect of the right leg from the knee down to the 
ankle, right leg falling asleep after driving and prolonged 
sitting, tingling, but no pain or swelling.  These symptoms 
went toward the September 2006 grant of service connection 
for right leg paresthesia.  The examiner reported September 
2006 x-ray findings as showing a screw through the proximal 
tibia, along with posterior and osteal thickening and 
calcification of the interosseous membrane at this level.  X-
ray findings did not show malunion or nonunion of the tibia.  
The examiner stated that there is "no evidence of any 
fracture deformities" and "impairment from fracture of the 
right tibia itself is none at the present time."  

Because the competent medical evidence of record fails, at 
any time, to show malunion or nonunion around the area of the 
veteran's right tibia fracture and neither moderate nor 
marked knee of ankle disability resulting from the old 
injury, a compensable rating is not warranted under DC 5262.  
The veteran's appeal must be denied.






Service Connection
The veteran is seeking service connection for both residuals 
of a left leg stress fracture, and for dysthymia.  For 
service connection, the record must show (1) medical evidence 
of a current disability, (2) medical evidence or, in certain 
circumstances, lay testimony of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Left Leg
The first element of service connection, medical evidence of 
current residuals of a left leg stress fracture, is not met 
in this case.  A review of the service medical records 
reveals an in-service fracture of the veteran's left fifth 
metatarsal, but no fracture of the left leg.  See December 
1993 service medical reports.  An August 1999 VA x-ray of the 
left lower leg "fails to reveal evidence of fracture, 
dislocation or bony destruction."  The VA outpatient 
treatment records since service are devoid of evidence of 
symptoms, complaints or treatment of any issue with the 
veteran's left leg.  

Finally, the veteran was afforded a VA examination of his 
legs in April 2005.  The examiner reported no findings in 
relation to the claimed left leg fracture.  The examiner 
diagnosed "[h]istory of fracture of the left leg. No 
deformity of left leg, neither clinically nor x-ray wise.  No 
impairment related to history of fracture of the left leg at 
the present time."

The lack of evidence of a current disability weighs heavily 
against the veteran's claim.  In fact, such evidence is 
required before service connection can be granted.  Because 
there is no current left leg disability apparent from the 
record, the veteran's claim must be denied.

Dysthymia
The first element for service connection, medical evidence of 
a current dysthymia diagnosis, is not met in this case.  
During service, the veteran was diagnosed with post-traumatic 
stress disorder (PTSD).  See March 1998 Physical Evaluation 
Board report.  Immediately following service, the veteran was 
afforded a VA PTSD examination.  See August 1999 examination 
report.  At that time, his mood was described as dysthymic.  
Id.  The examiner went on to describe his PTSD symptoms, but 
opined that "[a]t present, his symptoms are actually better 
accounted for by the presence of dysthymia.  The best and 
most fair characterization of his case, then, is probably 
that he has a dysthymic disorder and a currently exacerbated 
post-traumatic stress disorder."  Id.  An accompanying 
August 1999 Social Survey discussed only the veteran's PTSD, 
although noted the veteran's report of being depressed and 
quiet about his thoughts.

More recent outpatient treatment reports also show a 
diagnosis of PTSD, but no reported signs of currently 
diagnosed dysthymia.  See January 2005 VA outpatient 
treatment records.  Since there was an early diagnosis of 
dysthymia, but treatment only for PTSD, the veteran was 
afforded an April 2005 VA examination to clarify the 
diagnosis.  The examiner noted the outpatient doctor's 
diagnosis of PTSD.  The present symptomology included weight 
gain, difficulty sleeping, a "fairly good mood," rare 
nightmares, and flashbacks triggered by observation of dead 
bodies.  See April 2005 VA examination report.  The examiner 
specifically noted that the veteran was not depressed at the 
time of the examination, and opined that "diagnosis of 
dysthymia or depression have not been justified. However, 
patient's current diagnosis of PTSD is justified."  Id.  

The record shows that the veteran's only current 
psychological or psychiatric diagnosis is PTSD for which he 
is already service connected.  See July 2000 rating decision.  
There is no current diagnosis of dysthymia to support a 
finding that service connection is warranted for that 
condition.  Without a current diagnosis, the veteran's claim 
must be denied.

As the preponderance of the evidence is against all claims, 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).



Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran several letters informing him of the 
evidence necessary to establish entitlement to an increased 
rating and service connection.  See VA letters to the veteran 
dated November 2002, August 2003, November 2003 and November 
2004.  The veteran was notified of what was necessary to 
establish his claims, what evidence he was expected to 
provide, what VA would obtain on his behalf, and that the 
veteran was responsible for ensuring that VA received all 
relevant evidence.  These letters satisfied the requirements 
of 38 C.F.R. § 3.159(b)(1) (2006).  Also, in a December 2006 
letter to the veteran, VA informed him of the type of 
evidence necessary to establish an effective date and 
disability rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Any defect with respect to the 
timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA outpatient 
treatment records have been associated with the claims 
folder.  The veteran was afforded several VA examinations and 
the reports are of record.  The veteran has been afforded 
several opportunities, but has not notified VA of any 
additional available relevant records with regard to his 
claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  




ORDER

Entitlement to a compensable disability evaluation for 
residuals of right tibia fracture is denied.

Entitlement to service connection for residuals of a left leg 
stress fracture is denied.

Entitlement to service connection for dysthymia is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


